 In the Matter of THE WESTERN UNION TELEGRAPH COMPANYandCOMMERCIAL TELEGRAPHERS' UNION, LOCAL #23, AFFILIATED WITHTHE AMERICAN FEDERATION OF LABORCase No. R-3803.-Decided May 18,1941Jurisdiction: telegraph communications industry.Investigation and Certification of Representatives:existence of question: re-fusal of Company to accord union recognition until certified by the Board ;election necessary.Unit Appropriate for Collective Bargaining:all employees at the Wichita,Kansas, office, excluding chief operators, city superintendent, sales manager,messengers engaged exclusively in errand and distribution service, and tem-porary employees.Mr. C. R. Nichols,of Dallas, Tex., for the Company.Mr. R. R. Weldon,of Kansas City, Mo., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Commercial Telegraphers' Union,Local #23, affiliated with the American Federation of Labor, hereincalled the Union, alleging that a question affecting commerce hadarisen concerning the representation of employees of The WesternUnion Telegraph Company, Wichita, Kansas, herein called the Com-pany, the National Labor Relations Board provided for an appro-priate hearing upon due notice, before Robert S. Fousek, Trial Ex-aminer.Said hearing was held in Kansas City, Missouri, on May 6,1942.The Company and the Union appeared and participated.'Allparties were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissues.The Trial Examiner's rulings made -at the hearing are freefrom prejudicial error and are hereby affirmed.'American Communications Association was also served with notice of hearing-but didnot appear.41 N. L.R. B.,_No. 9.35 36DECISIONSOF NATIONALLABOR RELATIONS BOARD-Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THECOMPANYThe Western Union Telegraph Company is a New York corpora-tionwith its principal office ' in New York City. It is" engagedthroughout the United States and in various foreign countries in.the receiving and transmission by telegraph and cable of intrastate,interstate, and international 'communications.In the operation of itsnational and international communications system the Company ownsand/or operates 2,010,311 miles of pole lines; 4,052 miles of landline cable; 1,878,197 miles of wire; 30,312 nautical miles of oceancable; and 19,140 telegraphic offices.At the close of 1940 the Com-pany employed 51,153 persons.This proceeding involves employeesat the Wichita, Kansas, office of the Company. The Company ad-mits that it is engaged in commerce within the meaning of theNational Labor Relations Act.I;.THE ORGANIZATION INVOLVEDCommercial Telegraphers' Union, Local #23, is a labor organiza-tion affiliated with the American Federation of Labor, admitting tomembership employees at the Wichita, Kansas, office of the Company.III. THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to recognize the Union as the exclusive repre-sentative of its employees at Wichita, Kansas, until such time as itis certified by the Board.A statement of a Field Examiner of theBoard, introduced into evidence at the hearing, shows that the Unionrepresents a substantial number of employees in the unit hereinafterfound to be appropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THEAPPROPRIATE UNITThe Union alleges that all employees at the Wichita,Kansas, officeof the Company, excluding chief operators, city superintendent, sales2 TheFieldExaminer reported that the Union presented 40 membership applicationcards bearing apparently genuine signatures of persons whose names appear on the Com-pany'§ pay roll of March 21,1942.There are approximately 95 emloyees in the unithereinafter found to be appropriate. .THE WESTERN" UNION TELEGRAPH COMPANY37manager, messengets engaged exclusively in errand and distributionservice, and temporary employees, constitute a unit appropriate forthe purposes of collective bargaining.The Company stated it hadno objection to this unit.8We find that all employees at the Wichita, Kansas, office of theCompany, excluding chief operators, city superintendent, sales man-'ager,messengers engaged exclusively in errand and distributionservice, and temporary employees, constitute it unit appropriate forthe purposes of collective bargaining, within the meaning of Section9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, itis herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The WesternUnion Telegraph Company, Wichita, Kansas, an election by secretballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Seventeenth Region,acting in this matter as agent for the National Labor RelationsBoard and subject to Article III, Section 9, of said Rules and Regu-lations,among the employees' in the unit. found appropriate inSection IV above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including any suchemployees who did not work during said pay-roll period becausethey were ill or on vacation or in the active military service or train-ing of the United States, or temporarily laid off, but excluding anywho have, since quit or been discharged for cause, to determinesThe Company stated that although It considered a Nation-wide unit appropriate, ithad no objection to the setting up of divisional cities, such as Wichita,as separatebargaining units. 38.DECISIONSOF_NATTONAL LABORRELATIONS BOARDwhether or not they desire to be represented by -Commercial Teleg-raphers' Union,Local #23,' affiliated with-the American Federationof Labor, for the purposes of collective bargaining.MB..GERARD D. REILLY took no part in the consideration of theabove Decision and Direction of Election.t, In the Matter of THE WESTERN UNION TELEGRAPH COMPANYandCOMMERCIAL TELEGRAPHERS UNION, LOCAL #23, AFFILIATED WITHTHE AMERICAN FEDERATION OF LABORCase No. R-3808AMENDMENT TO DECISION AND DIRECTION OFELECTIONJune 3, 1942On May 18, 1942, the National Labor Relations Board issued aDecision and Direction of Election in the above-entitled proceeding.On May 25, 1942, The Western Union Telegraph Company and Com-mercial Telegraphers Union, Local #23, affiliated with the AmericanFederation of Labor, entered into a stipulation providing for theexclusion of the delivery manager, chief clerk, and city foreman fromthe unit found appropriate by the Board in its Decision and Directionof Election of May 18, 1942.The Board hereby approves the stipu-lation and makes it a part of the record.IT IS HEREBY ORDERED that the Decision and Direction of Electionof May 18, 1942, be, and it hereby is, amended by inserting the words"deliverymanager, chief clerk, city foreman" between the words"city superintendent," and the words "sales manager" in Paragraph 2of Section IV of the Decision and Direction of Election in the above-entitled proceeding.341 N. L.R. B. 35.41 N. L. R. B., No. 9a.39